DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/27/2021 has been entered.  Claims 1-2, 4-5, and 7-20 remain pending.  Claim 21 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 5, 10, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1).
	Regarding claims 1-2, 4, and 13, Apostolo et al. disclose fluoroelastomer compositions comprising a fluoroelastomer having a number average molecular weight from 12,000 to 30,000 which is within the claimed range [0062-0063].  The amount of iodine in the fluoroelastomer is from 0.15 to 4 wt% with respect to the total weight of the fluoroelastomer which significantly overlaps the claimed range [0074-075].  The fluoroelastomer may be cured with peroxides, such as dibenzoyl peroxide [0087-0089].  Apostolo et al. disclose pigments may be added [0090].  Apostolo et al. disclose fluoroelastomers is selected from among (a) VDF-Based copolymers, comprising recurring units derived from VDF, from the monomer (M) and optionally from at least one additional (per)fluorinated monomer different from monomer (M) and VDF (comonomer (C)); (2) TFE-based copolymers, comprising recurring units derived from TFE, from the monomer (M) and optionally from at least one additional (per)fluorinated monomer different from monomer (M) and TFE (comonomer (C).  The comonomer is selected from (a) C2-C8 perfluoroolefins; (b) hydrogen-containing C2-C8 olefins, (c) chloro and/or bromo and/or 2=CFORf, wherein Rf is a C1-C6 (per)fluoroalkyl group; (e) (perfluoro)fluoro-oxy-alkylvinylethers of formula CF2=CFOX, wherein X is a C1-C12 ((per)fluoro)-oxyalyl comprising catenary oxygen atoms; (per)fluorodioxoles; (g) C2-C8 non-fluorinated olefins.  For the TFE-based copolymers, the at least one comonomer is selected from the group consisting of classes (d), (d), (e), (g) as shown above [0048].
	However, Apostolo et al. do not disclose the amount of the peroxide.  Abe et al. teach the amount of the organic peroxide is from about 0.5 to 5 parts by weight per 100 parts by weight of the fluoroelastomer which overlaps the claimed range and would be expect to have similar properties [0079].  Abe et al. is concerned with fluoroelastomer compositions [0001].  Apostolo et al. and Abe et al. are analogous art concerned with the same field of endeavor, namely curable fluoroelastomer compositions.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to add the peroxide per the teachings of Apostolo et al. in the amount per the teachings of Abe et al., and the motivation to do so would have been as Abe et al. suggests such amounts are suitable for peroxide vulcanization system [0079].  
	However, Apostolo et al. do not disclose the amount of the pigment.  Fujimoto et al. teach the amount of the pigment is 5 parts by weight per 100 parts of the fluoroelastomer as shown in Example 4 [0048]. Fujimoto et al. is concerned with fluoroelastomer compositions [0001].  Apostolo et al. and Fujimoto et al. are analogous art concerned with the same field of endeavor, namely peroxide curable fluoroelastomer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the pigment in the amount per the teachings of Fujimoto et al. to obtain the desired color.

	Regarding claim 5, Apostolo et al. disclose other ingredients generally comprised in the peroxide curable composition includes (a) curing coagents in amounts generally of between 0.5 and 10 wt% relative to the fluoroelastomer; (b) optionally, a metallic compound in amounts of between 1 wt% to 15 wt% relative to the weight of the fluoroelastomer, chosen from oxides or hydroxides of divalent metals combined with a salt of weak acid; (c) optionally acid acceptors of the metal non-oxide type [0090].
	Regarding claim 10, Apostolo et al. disclose a cured article obtained by molding and curing the fluoroelastomer composition [0103].
	Regarding claim 12, Apostolo et al. disclose the comonomers include (a) tetrafluoroethylene, hexafluoropropene, hexafluoroisobutylene; (b) vinyl fluoride, 2=CH-Rf, wherein Rf is a C1-C6 perfluoroalkyl group; (c) chlorotrifluoroethylene; (d) Rf is CF3, C2F5, or C3F7; (e) X is perfluoro-2-propoxypropyl group; (f) Rf3, Rf4 Rf5, Rf6 are –CF3, -C2F5, –C3F7, -OCF3, or –OCF2CF2OCF3; (g) ethylene or propylene [0048].
	Regarding claim 14, Apostolo et al. disclose the curing coagent includes, triallyl cyanurate, triallyl isocyanurate, tris(diallylamine)-s-triazine, triallyl phosphite, N,N-diallylacrylamide, N,N,N’,N’-tetrallylmalonamide, trivinyl isocyanurate, 2, 4,6-trivinyl methyltrisiloxane, ; or bis-olefins [0054, 0090].
	Regarding claim 15, Apostolo et al. disclose from 2 wt% to 10 wt% of metallic compound relative to the weight of the fluoroelastomer [0090].
	Regarding claims 16-17, Apostolo et al. disclose the metallic compound is chosen from oxides or hydroxides of Mg, Zn, Ca, or Pb, optionally combined with a salt of a weak acid of Ba, N, K, Pb, Ca stearates, benozoates, carbonates, oxalates, or phosphites [0090].
	Regarding claim 18, Apostolo et al. disclose the acid acceptor includes 1,8-bis(dimethylamino)naphthalene or octadecylamine [0090].
	Regarding claim 19, Apostolo et al. disclose the metallic compound is chosen from oxides or hydroxides of Mg, Zn, Ca, or Pb, optionally combined with a salt of a weak acid of Ba, N, K, Pb, Ca stearates, benozoates, carbonates, oxalates, or phosphites [0090]. Apostolo et al. disclose the acid acceptor includes 1,8-bis(dimethylamino)naphthalene or octadecylamine [0090].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 7, Apostolo et al. disclose a fluoroelastomer composition a shown above in claim 1.  Apostolo et al. disclose the cured articles are generally obtained by molding and curing the peroxide curable composition [0103].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 8, Apostolo et al. disclose a fluoroelastomer composition as shown above in claim 1.  Apostolo et al. disclose the cured articles are generally obtained by molding and curing the peroxide curable composition [0103].
  However, Apostolo et al. do not disclose simultaneously molding and curing the composition at a temperature of at most 130°C, demolding the composition to obtain a pre-formed article, and post-curing the pre-formed article in an oven at a temperature of at most 170°C.  Additionally, Fujimoto et al. teach vulcanization molding (simultaneously molding and curing) using a vulcanizing press into a predetermined shape (demolding the composition to obtain a pre-formed article).  Vulcanization is generally carried out by press vulcanization performed at about 100 to 250°C which overlaps the claimed range.  Oven vulcanization (secondary vulcanization, post-curing) is performed at about 150 to 250°C which overlaps the claimed range [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed perform the curing steps per the teachings of Fujimoto et al., 
	Regarding the overlapping ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 8 above, and further in view of Bourquard (EP 2468127 A1, See machine translation for citation).
Regarding claims 9 and 20, Apostolo et al. disclose a method as shown above in claim 8.
	However, Apostolo et al. do not disclose the shaped article is a jewelry item.  Bourquard teaches a piece of jewelry, such as a watch bracelet prepared form a fluoroelastomer composition (Abstract, Technical Field).  The fluoroelastomers may be cured by peroxide (One Embodiment of the invention).  Apostolo et al.  and Bourquard are analogous art concerned with the same field of endeavor, namely molded articles prepared from fluoroelastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the step of making a watch bracelet as per the teachings of Bourquard with the composition per the teachings of Apostolo et al., and the motivation to do so would have been as Bourquard suggests such compositions are compatible with FDA or similar standards (State of the prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo et al. (US 2013/0261249 A1) in view of Abe et al. (US 2001/0008922 A1) and Fujimoto et al. (US 2012/0172513 A1) as applied to claim 1 above.
Regarding claim 11, Apostolo et al. discloses a fluoroelastomer composition a shown above in claim 1.  Apostolo et al. discloses a method for processing the fluoroelastomer composition includes liquid injection molding, screen printing, or form-in-place [0104].

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. The following comment(s) apply:
	A) Applicant’s allegation of unexpected results (page 9) is not persuasive.  Instant claim 2 recites fluoroelastomer (A) which are similar the fluoroelastomers with the iodine content disclosed per the teachings of Apostolo.  Instant claim 1 recites 8 peroxides wherein one, dibenzoyl peroxide, is recited in Apostolo.  The presence of a colorant is in the teachings of Apostolo. Fujimoto discloses the amount of the colorant.  Applicant’s examples are limited to copolymers only containing TFE/VDF/MOVE.  However, the fluoroelastomer as claimed include a large range of kinds of fluoroelastomers.  The evidence is limited in scope and does not represent the large genus of compositions as recited in claim 1.  No trend has shown with the limited of evidence presented.  There is no adequate basis for reasonably concluding that the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767